       Case: 1:20-cr-00392-SO Doc #: 92 Filed: 05/24/21 1 of 1. PageID #: 569




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 UNITED STATES OF AMERICA,                       )    Case No. 1:20-cr-00392 (2)
                                                 )
        Plaintiff,                               )    JUDGE SOLOMON OLIVER, JR.
                                                 )
        v.                                       )    MAGISTRATE JUDGE
                                                 )    THOMAS M. PARKER
 DROR SVORAI,                                    )
                                                 )    BRADY v. MARYLAND
        Defendant.                               )    NOTICE AND ORDER
                                                 )

       Pursuant to the Due Process Protections Act, the Court reminds the government of its

obligations under Brady v. Maryland, 373 U.S. 83 (1963), to disclose evidence favorable to the

defendant and material to the defendant’s guilt or punishment. The government is ordered to

comply with Brady and its progeny. The failure to do so in a timely manner may result in

consequences, including dismissal of the indictment or information, exclusion of government

evidence or witnesses, adverse jury instructions, dismissal of charges, contempt proceedings,

sanctions by the Court or any other remedy that is just under the circumstances.

        IT IS SO ORDERED.


Dated: May 24, 2021
                                                     Thomas M. Parker
                                                     United States Magistrate Judge
